department of the treasury internal_revenue_service washington d c feb tep ra ty commissioner tax_exempt_and_government_entities_division u i l 408a xxxkxxxkxxxkxkxkxxkxkkxkkkk xxxxxxxkxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxkx legend taxpayer a company p company f year amountb amountc ira x xxxxxxxaxxxxxxxxxxxxxx xxxxxxxxxxxxxaxxxxxxxxx xxxxxxxxxxxxxxxxxaxxxxx xxxxxxxxxxxaxxxxxxxxxx xxxxxxxxxxxxxxxxxxaxxxk xxxxxxxxxxxxxxxxxxkxxkk xxxxxxxxxxxxxxxxxxkxkk ira y xxxxxxxxxxxxxxxxxxxxxk plan z xxxxxxxxxxxxxxxxxxxxx dear xxxxxxxx this is in response to your letter dated xxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxx and xxxxxxxxxxxxx sulmitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations page the following facts and representations have been submitted in support of your request taxpayer a represents that he was in the business of sales-marketing and ran his business as a sole_proprietorship taxpayer a had established plan z in which taxpayer a was the sole participant company p was the plan_administrator of plan z plan z was terminated in year taxpayer further represents that plan z contained both traditional and roth funds in the amount of amount b and amount c respectively upon termination of plan z in year company p rolled over taxpayer a's entire_interest in plan z into ira x a traditional_ira set up by taxpayer a with company f however amount c represented a distribution of roth funds which should have been rolled over into roth_ira y taxpayer a asserts that company p erred in rolling over amount c to ira x and also failed to correctly identify amount c as a roth amount on the form 1099-r issued to taxpayer a taxpayer a did not discover this error on the part of company p until after the deadline for making a timely recharacterization as prescribed in sec_408a of the internal_revenue_code code taxpayer a then was advised by his accountant to request a ruling for an extension of time to recharacterize the contribution of amount c to ira x as a contribution to roth_ira y the internal_revenue_service service has not independently discovered taxpayer a’s failure to make a timely recharacterization based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution of amount c to ira x as a contribution to roth_ira y with respect to your ruling_request sec_408a of the code and sec_1 408a- s of the federal_income_tax regulations t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a ‘echaracterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and page sqiziyinvst the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the governme t will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case taxpayer a was not aware of the fact that the roth amount had been erroneously rolled over into a traditional_ira until after the deadline for making a timely recharacterization had passed therefore he was unaware of the necessity of making the election upon realizing the need to make the election taxpayer a ina timely manner submitted this request for relief under sec_301_9100-3 also no tax years that would have been affected by the election to recharacterize the contribution of amount c had it been timely made are closed by the statute_of_limitations page under the set of circumstances described above taxpayer a satisfies the requirements of sec_301_9100-3 of the regulations accordingly we rule that pursuant to clauses i and iii of sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution of amount c to ira x as a contribution to roth_ira y this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with your authorization on file in this office lf you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxx at xxxxxxxxxxxxxx sincerely yours c laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxkxxxkxaxkxxxxkxxxxkxk
